Case 5:19-cv-02072-ODW-SP Document 22 Filed 12/12/19 Page 1 of 2 Page ID #:58




1
2
3
4
5
6
7
8
9
                          UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11
12   Michael Trujillo, individually and on
13   behalf of all others similarly situated,    No. 5:19-cv-02072-ODW(SP)

14                   Plaintiff,                  Hon. Otis D. Wright, II
15         v.
                                                 ORDER GRANTING
16                                               STIPULATION FOR EXTENSION
     Free Energy Savings Company, LLC
17   d/b/a Quality Conservation Services, a      OF TIME FOR PLAINTIFF TO
     Delaware limited liability company,         MOVE FOR CLASS
18                                               CERTIFICATION
                     Defendant.
19
20
21
22
23
24
25
26
27
28   [PROPOSED] ORDER GRANTING             -1-
     STIPULATION RE: CLASS
     CERTIFICATION DEADLINE
Case 5:19-cv-02072-ODW-SP Document 22 Filed 12/12/19 Page 2 of 2 Page ID #:59




1          The Court, having considered the stipulation of Plaintiff Michael Trujillo
2    (“Plaintiff”) and Defendant Free Energy Savings Company, LLC (“Defendant”) to
3    extend the deadline to file Plaintiff’s Motion for Class Certification, the declaration
4    of Patrick H. Peluso in support of the stipulation, and for good cause appearing,
5    hereby orders that Plaintiff’s deadline to file his Motion for Class Certification is
6    vacated and counsel for both Parties shall submit a proposed date in their case
7    management statement.
8
9    IT IS SO ORDERED.
10
11
12   Date: _December 12, 2019                ______________________________
                                             Hon. Otis D. Wright, II
13                                           United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   [PROPOSED] ORDER GRANTING              -2-
     STIPULATION RE: CLASS
     CERTIFICATION DEADLINE
